DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-23) and amino acid sequence of SEQ ID NO: 13 in the reply filed on 12/18/2020 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 16-25 are pending.
Claims 24-25 are withdrawn for being drawn to a non-elected invention (i.e., Group II).
Claims 16-23 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 3/4/2020, 7/24/2020, 9/8/2020 and 2/32021 have been considered. The crossed-out references 1-6 of the IDS filed on 2/3/2021 are not properly placed, as they are missing titles of the references (see  (1) (v) below).
All content requirements of 37 CFR 1.98. See MPEP § 609.04(a) for more information. 
(1) Requirements for the IDS listing: 
(a) A separate section for citations of U.S. patents and U.S. patent application publications; 
(b) The application number of the application in which the IDS is being submitted on each page of the listing, if known; 
(c) A column that provides a blank space next to each citation for the examiner’s initials when the examiner considers the cited document; and 
(d) A heading on the listing that clearly indicates that the list is an Information Disclosure Statement; 
(e) Proper identification of all cited references: 
(i) U.S. patents cited by patent number, issue date and inventor(s); 
(ii) U.S. patent application publications cited by publication number, publication date and inventor(s); 
(iii) Pending U.S. applications cited by application number, filing date and inventor(s); 
(iv) Foreign patent documents cited by document number (including kind code), country and publication or issue date; and 
(v) Non-patent literature cited by publisher, author (if any), title, relevant pages, and date and place of publication. 
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites a number of non-elected amino acid sequences of SEQ ID Nos: 2-11 and 14.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase "the pharmaceutical formulations" renders the claim indefinite because claim 22 recites two different pharmaceutical compositions (1) “wherein the pharmaceutical composition is administered alone”, and (2) “other pharmaceutical formulations exhibiting”. It is not clear which pharmaceutical formulation is being referred by the term “the pharmaceutical formulation” in claim 23. Applicant 
Conclusion
Claim 23 is rejected.
Claim 16 is objected.
Claims 17-22 are allowable upon deletion of non-elected sequences of claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646